IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                             Assigned on Briefs April 12, 2005

              STATE OF TENNESSEE v. NATHANIEL CHAMPION

                   Direct Appeal from the Circuit Court for Coffee County
                              No. 32,205 Charles Lee, Judge



                     No. M2004-02143-CCA-R3-CD - Filed May 11, 2005


A Coffee County jury convicted the Defendant, Nathaniel Champion, of the sale of a controlled
substance, cocaine, and the trial court sentenced the Defendant to three years. On appeal, the
Defendant contends that: (1) the evidence is insufficient to sustain his conviction for the sale of
cocaine; and (2) the trial court erred when it denied the Defendant’s motion for dismissal of
appointed counsel. Finding no reversible error, we affirm the judgment of the trial court.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ROBERT W. WEDEMEYER , J., delivered the opinion of the court, in which THOMAS T. WOODALL and
JOHN EVERETT WILLIAMS, JJ., joined.

Margaret C. Lamb, Tullahoma, Tennessee (at trial and on appeal) and Laura D. Riddle and B.
Campbell Smoot, Tullahoma, Tennessee (on appeal) for the appellant, Nathaniel Champion.

Paul G. Summers, Attorney General and Reporter; Brent C. Cherry, Assistant Attorney General; C.
Michael Layne, District Attorney General; Jason Ponder, Assistant District Attorney General, for the
appellee, State of Tennessee.

                                             OPINION
                                              I. Facts

        A jury convicted the Defendant of the sale of a controlled substance, cocaine, and the trial
court sentenced the Defendant to three years in prison. The following evidence was presented at the
Defendant’s trial: Virginia Elrod testified that Detective Brent Perry asked her to contact the
Defendant to buy cocaine from him, so she called the Defendant on a pay phone, and the Defendant
agreed to meet her. Elrod testified that the Defendant arrived in a blue car about twenty minutes
after she called him, and she asked him for sixty dollars worth of crack cocaine. Elrod testified that
Detective Perry gave her sixty dollars. She said that the Defendant went into a gas station, came
back out, gave her the cocaine, and she gave him the sixty dollars. She said that the cocaine was not
wrapped in anything, and she gave the cocaine to Detective Perry. She said that there were
detectives across the street who watched the entire transaction.

        On cross-examination, Elrod testified that this was the first time that she had been contacted
by the Tullahoma Police Department. She said that she had previously met the Defendant about
three or four times. She testified that she called the Defendant at his home, and she had obtained his
number through a friend. Elrod said that the Defendant answered the phone call, she spoke with him
for about five minutes, and she told the Defendant that she “wanted some rock.” She said that, at
that time, she did not tell the Defendant how much cocaine she wanted. She testified that, when she
met the Defendant, she was wearing a recording device provided by the police. Elrod said that the
police gave her sixty dollars to purchase drugs, and she was not given any other money. She said
that the police did not ask her if she had any other money, and she was not searched by the police
for other drugs.

        Elrod testified that the Defendant arrived at the gas station about twenty minutes after she
had called him, and she had not known what kind of car he would be driving. She testified that she
was aware that the police officers would be watching any transaction that occurred. Elrod said that,
about fifteen minutes after the transaction at the gas station, she met with police officers behind the
gas station. She said that the police took her to the police station, and she gave them the cocaine.
Elrod testified that she has participated in a total of two drug transactions for the Tullahoma Police
Department, but this transaction was her first, and the second drug transaction did not involve the
Defendant. She said that, after these events, she has seen the Defendant on a couple of occasions.

         Detective Jason Ferrell testified that, on March 15, 2002, he and Detective Perry met and
had a conversation with a confidential informant, Elrod. He said that, based on that conversation,
Elrod was given sixty dollars, and they placed a recording device on her. He testified that, as she
left the office, he checked her to ensure that she had no narcotics on her, and, specifically, he said
that he “patted her pockets,” and Detective Perry asked her to empty her pockets. Detective Ferrell
testified that he and Detective Perry dropped her off at the gas station. He said that he went to a
building across the street, and he videotaped the transaction, and Detective Perry was responsible
for the audio of the recording device. He testified that he knew that Elrod was going to call the
Defendant, and she ordered sixty dollars worth of crack cocaine. Detective Ferrell testified that he
heard Elrod make the phone call, but he did not hear her specifically say the Defendant’s name
because he was responsible for the videotape.

        Detective Ferrell testified that, about twenty minutes after Elrod called the Defendant, he
observed a blue four-door vehicle, which the Defendant was driving, arrive at the gas station. He
said that he watched Elrod approach the Defendant’s vehicle, have a conversation, and then the
Defendant’s vehicle pulled up to the front doors of the gas station. Detective Ferrell said that the
Defendant entered the store and came back out a few minutes later with a bag. He said that the
Defendant then drove through the parking lot, and stopped briefly at the phone booth where Elrod
was located before leaving the parking lot. Detective Ferrell said, once the Defendant was out of the
area, Elrod walked towards the building, and he and Detective Perry picked her up. He said that
Elrod gave him cream-colored rocks that he suspected were crack cocaine, and he placed the rocks


                                                 -2-
in an evidence bag.

        On cross-examination, Detective Ferrell testified that he has known the Defendant for seven
years. He said that he has known Elrod for about one year, and she has not conducted any other drug
transactions in which he was involved. He said that Elrod approached the police and told them that
she would attempt to purchase narcotics from two individuals, one of whom was the Defendant.
Detective Ferrell said that he did not provide Elrod with the Defendant’s phone number, he did not
know what phone number she was calling, and he did not attempt to determine in whose name the
phone number was registered. He testified that, during this transaction, he could hear what was
being said in the background, but he was not paying close attention because he was operating the
video recorder. He said that he did not turn the video recorder off at any time during this transaction,
and there was no splicing of the videotape. He said that the videotape focused on other vehicles, at
some points, because he was not sure in what vehicle the Defendant would arrive at the gas station.
Detective Ferrell said that he did not run the license plate number on the Defendant’s vehicle, and,
therefore, he did not know to whom the car was actually registered. He testified that he did not see
anyone else in the Defendant’s vehicle. He said that, based on the videotape, he did not see the
transaction itself occur, and he could not see anything “pass hands.” Detective Ferrell testified that,
after he finished recording, he and Detective Perry picked up Elrod, she gave him the cocaine, and
he put the cocaine in the evidence bag. He said that he did not check Elrod for other drugs after she
gave him the cocaine. He testified that he did not know when the Defendant was arrested for this
incident, but he knew that it was not within forty-eight hours after the transaction.

         Brent Perry, a detective with the Tullahoma Police Department, testified that, on March 15,
2002, he was involved in a narcotics operation. He said that he was contacted by Elrod and decided
to use her as an informant. He explained that Detective Ferrell had a previous discussion with Elrod,
and she told him that there were two individuals that she could purchase narcotics from, one of
whom was the Defendant. Detective Perry testified that, on March 15, 2002, he met with Elrod at
the police station and gave her sixty dollars. He said that he asked Elrod to empty her pockets, and
Detective Ferrell conducted a patdown search of her to insure that she had no narcotics on her. He
testified that he and Detective Ferrell drove Elrod to the gas station, dropped her off, and proceeded
to set up surveillance across the road.

        Detective Perry testified that, to his recollection, Elrod had conversations with some other
people while she was at the gas station, but she did not have close contact with anyone but the
Defendant. He said that Elrod had the Defendant’s phone number, and she called the Defendant’s
residence. He testified that, approximately thirty minutes later, a blue Oldsmobile four-door vehicle
arrived, and Elrod approached the driver’s side window, where she had a conversation with the
Defendant. He said that the vehicle then pulled to the front of the gas station, and the Defendant
exited the vehicle and entered the gas station. Detective Perry testified that the Defendant was in the
store for a short time, returned to his vehicle, drove around the parking lot, stopped, and then had
a short conversation with Elrod. He said that the Defendant then exited the parking lot and drove
away toward his residence.



                                                  -3-
         Detective Perry testified that, based on the audio recording of the transaction, he did not hear
Elrod have a conversation with anyone else about selling drugs. He testified that Elrod brought back
several small cream-colored rocks to the police. He said that, when he and Detective Ferrell picked
up Elrod from the parking lot, she handed the rocks to Detective Ferrell, who placed the items in an
evidence bag. Detective Perry said that, when they returned to the police station, he sealed and
initialed the evidence bag. He said that he mailed the narcotics to the Tennessee Bureau of
Investigation (“TBI”) Crime Lab. He testified that the TBI sent the evidence back to him, and he put
the evidence into locked storage, so that the evidence could be held safely until trial. Detective Perry
testified that, through a court order, the Defendant requested that the narcotics be sent to an
independent laboratory for analysis. He said that he sent the narcotics, in the evidence bag, to an
independent laboratory and that the evidence was in a rock form, even after the TBI completed their
analysis. Detective Perry said that he did not receive anything back from that laboratory.

         On cross-examination, Detective Perry testified that either he or Detective Ferrell put the
body wire on Elrod. He said that he and Detective Ferrell drove Elrod to the gas station, dropped
her off, and parked directly across the street. He testified that he took the equipment from the
vehicle and went to the third floor of the building across the street. Detective Perry testified that he
had visual contact with Elrod during most of the transaction. He said that he did not have anything
that enhanced his vision, such as binoculars. Detective Perry testified that he could not specifically
state the exact moment that the transaction occurred, but a transaction did take place. He testified
that the building where he recorded the transaction is about thirty-five yards from the front of the gas
station. Detective Perry said that there were two transactions that were supposed to occur that
evening, but the phone call that Elrod made was to the Defendant, not the second person. He said
that, on the audio tape, he could hear the male voice, but he did not know exactly what was said.

         Detective Perry testified that the Defendant approached Elrod two times during the operation.
He said that, after the exchange, the tape was stopped, and he began to pack up the equipment. He
testified that he proceeded to drive to the gas station, and Elrod handed the cocaine to Detective
Ferrell, who placed it in a bag and carried it to the police station. Detective Perry said that Elrod was
not searched right after she handed the police the cocaine, but was searched before the next purchase,
which was unrelated to the Defendant and occurred about an hour later. He testified that he did not
take the bag that contained the cocaine to the TBI laboratory, and he did not remember if he picked
up the evidence from the laboratory. He said that he packed the evidence bag and sent the narcotics
to the independent laboratory. Detective Perry testified that the drugs came back to him, but he
agreed that there was nothing on the package that directed it to the Tullahoma Police Department,
and he did not speak with anyone from the independent laboratory. Detective Perry testified that the
evidence was previously in rock-like form, but is not in that form anymore. He said that, unless
something was done to the narcotics at the independent laboratory, it was the same cocaine that was
purchased on March 15, 2002.

        Adam Gray, a special agent and forensic chemist with the TBI, testified that he received an
evidence bag with the Defendant’s name written on it on April 5, 2002, and he tested the contents
of the bag on April 22. He said that the evidence bag was taped and sealed and contained “a loose


                                                  -4-
rock-like substance.” He testified that he performed a presumptive and confirmatory test on the
contents of the bag, and he determined that it was 0.2 grams of cocaine.

        On cross-examination, Agent Gray testified that he first performed the presumptive test,
which employs an ultraviolet light device. He said that he did not know if there was one rock or
several rocks because the substance can break apart during handling. He testified that the
confirmatory test is specific to cocaine. He testified that he weighed all of the rock-like substance
in the evidence bag, not the bag itself, to determine how much cocaine was there, and he said that
he cannot test the entire sample because he leaves a portion of the substance in case any retesting is
needed. He said that, after the tests were performed, he put the evidence into a vault and prepared
the results.

       Based upon this evidence, the jury convicted the Defendant of the sale of a controlled
substance, cocaine.

                                            II. Analysis

       On appeal, the Defendant contends that: (1) the evidence was insufficient to sustain his
conviction for sale of cocaine; and (2) that the trial court erred when it denied the Defendant’s
motion for dismissal of appointed counsel.

                                  A. Sufficiency of the Evidence

        On appeal, the Defendant contends that the evidence is insufficient to support his conviction
for sale of cocaine. Specifically, he asserts that there was insufficient evidence to prove that he was
involved in the sale of cocaine because the informant, Elrod, had conversations with other people
during the transaction time period, and the police did not visually observe him conducting a drug
transaction. The State counters that the evidence was sufficient to support the verdict.


        When an accused challenges the sufficiency of the evidence, an appellate court’s standard
of review is whether, after considering the evidence in the light most favorable to the prosecution,
any rational trier of fact could have found the essential elements of the crime beyond a reasonable
doubt. Tenn. R. App. P. 13(e); Jackson v. Virginia, 443 U.S. 307, 324 (1979); State v. Carter, 121
S.W.3d 579, 588 (Tenn. 2003); State v. Smith, 24 S.W.3d 274, 278 (Tenn. 2000). This rule applies
to findings of guilt based upon direct evidence, circumstantial evidence, or a combination of both
direct and circumstantial evidence. State v. Pendergrass, 13 S.W.3d 389, 392-93 (Tenn. Crim. App.
1999).

        In determining the sufficiency of the evidence, this Court should not re-weigh or re-evaluate
the evidence. State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990). This Court may
not substitute its inferences for those drawn by the trier of fact from the evidence. State v. Buggs,
995 S.W.2d 102, 105 (Tenn. 1999); Liakas v. State, 286 S.W.2d 856, 859 (Tenn. 1956). Questions


                                                 -5-
concerning the credibility of the witnesses, the weight and value of the evidence, as well as all
factual issues raised by the evidence are resolved by the trier of fact. Liakas, 286 S.W.2d at 859.
This Court must afford the State of Tennessee the strongest legitimate view of the evidence
contained in the record, as well as all reasonable inferences which may be drawn from the evidence.
State v. Evans, 838 S.W.2d 185, 191 (Tenn. 1992). Because a verdict of guilt against a defendant
removes the presumption of innocence and raises a presumption of guilt, the convicted criminal
defendant bears the burden of showing that the evidence was legally insufficient to sustain a guilty
verdict. Id.; see State v. Carruthers, 35 S.W.3d 516, 557-58 (Tenn. 2000).

        A conviction may be based entirely on circumstantial evidence where the facts are “‘so
clearly interwoven and connected that the finger of guilt is pointed unerringly at the Defendant and
the Defendant alone.’” State v. Reid, 91 S.W.3d 247, 277 (quoting State v. Smith, 868 S.W.2d 561,
569 (Tenn. 1993)). The jury decides the weight to be given to circumstantial evidence and “[t]he
inferences to be drawn from such evidence, and the extent to which the circumstances are consistent
with guilt and inconsistent with innocence, are questions primarily for the jury.” Marable v. State,
203 Tenn. 440, 313 S.W.2d 451, 457 (1958) (citations omitted). While single facts, considered
alone, may count for little weight, when all of the facts and circumstances are taken together, they
can point the finger of guilt at the Defendant beyond a reasonable doubt. State v. Williams, 657
S.W.2d 405, 410 (Tenn. 1983). Further, “[t]he inferences to be drawn from such evidence, and the
extent to which the circumstances are consistent with guilt and inconsistent with innocence are
questions . . . for the jury.” Marable, 203 Tenn. 440, 313 S.W.2d at 457; see also State v. Gregory,
862 S.W.2d 574, 577 (Tenn. Crim. App. 1993).

         The jury found the Defendant guilty of the sale of a controlled substance pursuant to
Tennessee Code Annotated section 39-17-417. That section states that an individual is guilty of this
crime when he knowingly sells a controlled substance. We conclude that the evidence as presented
through the testimony of the State’s witnesses and the videotape of the drug sale is more than
adequate to support the defendant’s conviction. The informant, Elrod, testified that she called the
Defendant, and she asked him to meet her at the gas station. Elrod said that the Defendant arrived,
gave her the cocaine in exchange for the money. Detectives Perry and Ferrell both testified that they
watched the entire transaction from across the street. They recorded the events, and, although they
could not see the exact transaction because it occurred from inside the vehicle, they were able to see
and record the Defendant pull up to the gas station and go into the store. They saw the Defendant
come out of the store, drive to where Elrod was located, and they heard conversation dealing with
the sale of narcotics. The detectives then met with Elrod, and she gave them the cocaine that she had
received. Finally, Agent Gray testified that he analyzed the evidence in this case, and he concluded
that it was cocaine. Accordingly, a rational jury could have found the essential elements of the crime
beyond a reasonable doubt. This issue is without merit.

                                      B. Motion to Withdraw

       Next, the Defendant claims that the trial court abused its discretion by refusing to allow his
attorney to withdraw from his case, and he was prejudiced as a result of the trial court’s refusal. The

                                                 -6-
State counters that the trial court properly denied the Defendant’s motion to remove appointed
counsel, and the Defendant was not prejudiced by this action.

        Both the United States and Tennessee Constitutions guarantee an indigent criminal defendant
the right to assistance of appointed counsel at trial. See U.S. Const. amend VI; Tenn. Const. art. I
§ 9. However, the Sixth Amendment’s protection includes no guarantee of the right to a
meaningful relationship between an accused and his counsel, whether counsel be appointed or
retained. Morris v. Slappy, 461 U.S. 1, 14 (1983); State v. Carruthers, 35 S.W.3d 516, 546 (Tenn.
2000). Neither the federal nor state constitutions requires that an indigent defendant receive counsel
of his choice, or counsel with whom the defendant enjoys “special rapport, confidence, or even a
meaningful relationship.” Carruthers, 35 S.W.3d at 546. The baseline guarantee is one of effectuve
counsel, not preferred counsel. Id.

        With respect to motions to withdraw, the trial court may, upon good cause shown, permit the
withdrawal of an attorney appointed to represent an indigent defendant. Tenn. Code Ann. § 40-14-
205(a). When a defendant seeks to substitute counsel, he or she has the burden of establishing to the
trial judge’s satisfaction that “(a) the representation being furnished by counsel is ineffective,
inadequate, and falls below the range of competency expected of defense counsel in criminal
prosecutions, (b) the accused and appointed counsel have become embroiled in an irreconcilable
conflict, or (c) there has been a complete breakdown in communications between them.” State v.
Gilmore, 823 S.W.2d 566, 568-69 (Tenn. Crim. App. 1991). The trial court has wide discretion in
matters regarding the appointment and relief of counsel, and its decision will not be set aside on
appeal unless the defendant shows an abuse of discretion. State v. Rubio, 746 S.W.2d 732, 737
(Tenn. Crim. App. 1987). Further, the defendant must demonstrate that he was prejudiced by the
trial court’s denial of the motion to withdraw. See State v. Branam, 855 S.W.2d 563, 566 (Tenn.
1993).

        The record reflects that, at the hearing on the motion, the Defendant alleged several reasons
why appointed counsel should be allowed to withdraw from the representation of the Defendant.
The trial court considered these reasons and asked the Defendant to specifically state what legal basis
existed to remove defense counsel. The trial court explained to the Defendant the following:

       [T]his lawyer you have now, you didn’t choose but just because you are not satisfied
       with her doesn’t mean she is going to be removed. You are going to have to show
       me that she it not prepared to try your case. We’re going to have a trial as quickly as
       we can unless you can show me how [Counsel] is not prepared to try your case. So
       far, the only thing you have told me is you don’t like her. You may be justified in
       that, but that is not a basis for removing her as your attorney. I am going to have to
       be convinced that you can’t get a fair trial with this - - with the public defender’s
       office representing you before I will remove any lawyer from the case. That’s the
       standard that I use.

       The trial court then asked the Defendant the following:


                                                 -7-
               THE COURT: . . . We have two questions. One, is the public defender’s
               office prepared to go to trial, and two, if not, why not? Those are the only
               questions that I am interested in today. I’ll hear you as long as you want to
               answer either of those two questions for me.

               [DEFENDANT]: Well, if [defense counsel] says she is ready, I guess we’re
               ready.

The court then heard from defense counsel, who stated the following:

       I met with [the Defendant] on March 19th. We had a heated discussion. I felt that
       it ended perhaps well enough that I could proceed as representing him. I have been
       in practice now since 1992, so I feel I have experienced enough with the clients that
       I can determine whether or not the relationship had broken down. Obviously, [the
       Defendant] did not feel that way because he wrote this letter that is dated March 19th.
       On our meeting with him [the next week] he made no mention of a letter, which I
       was surprised when I got back to the office that the letter was there at that point. We
       decided not to file a motion to withdraw. We decided to wait. Mr. Conn, our
       investigator, spoke with [the Defendant] again quite at length yesterday afternoon.
       Due to the same allegations being made that I was working with the district attorney,
       that I was incompetent, essentially following along the line of thought he had written
       in this letter, we waited until this morning. We had set a deadline as to whether or
       not he would accept the offer or whether or not we needed to proceed. . . . [W]e
       decided to fo ahead and file a motion being that it seems we were going to trial, and
       at this point, we felt like it should be brought to the Court’s attention the acrimonious
       relationship between the [D]efendant and myself. There have been times that we
       argued . . . . We have discussed strategy. We have discussed entrapment. . . .
       However, after being fairly vehemently attacked in the letter as far as him saying that
       I need to be disbarred, I don’t know how well that trial relationship will go, Your
       Honor.

       After hearing the Defendant, defense counsel, and comments by the State, the trial court
made the following findings, acknowledging that it was a difficult decision:

               Now the Court makes the following findings of fact based upon that which
       would have been the proof had this matter gone to a full evidentiary hearing. [The
       Defendant] raises two issues. One is that there is a conflict between the public
       defender’s representation of him in this case that would disqualify them, and as I
       explained to [the Defendant] beforehand, a conflict is a term of art. It doesn’t mean
       that there is a problem, which [the Defendant] says that there is, but that there is a
       situation that exists that would call into question the loyalties of the attorney
       representing the client. In this case, the one that is set for trial . . . the Court had


                                                 -8-
heard no evidence that there exists any conflict. . . . I have not heard any evidence
otherwise, and consequently, the Court finds there to be no conflict of interest that
would call into question [defense counsel]’s or the public defender’s office loyalties
to their client. There can, however, develop a conflict that, although the person’s
loyalty may not be called into question, their vigor with which they would proceed
can be affected by the relationship between the defendant and appointed counsel, and
that is the basis of [defense counsel’s] motion. It is also, as [the Defendant] points
out, a cause for concern with him and which is the basis of his pro se motion, as he
says he has some question as to whether or not [defense counsel] is doing as good a
job as he would hope that she would do. Now [the Defendant], unfortunately, is in
the position that he does not get to select his attorney. He is indigent, and he has to
take whichever attorney that the Court feels is best qualified to represent [the
Defendant]. Now current Rule 13, as well as the statute creating the public
defender’s office, requires - - and it is not discretionary with the Court unless the
Court finds some reason, but it requires that the public defender’s office be appointed
in indigent cases. It says “shall.” It doesn’t say “may,” and unless the Court finds
good cause, it has been the practice of this Judge to always appoint the public
defender’s office unless there is either (a) a conflict or (b) that there is a good reason
so that the economy of the situation is such that other counsel should be appointed,
so [the Defendant] doesn’t have any choice. He gets the public defender’s office.
Now if the public defender’s office is not performing as they should, then [the
Defendant] has a right to be heard by the Court, but the question which the Court has
before it is – and as I tried to state it at the beginning of this hearing so everyone
would know how the Court is focused – (1) Is the public defender’s office prepared
to go to trial, and (2) if not, why?. . . The Court finds that [defense counsel] as well
as other members of the public defender’s office has investigated this case as well as
can be investigated.

         [Defense counsel] didn’t ever indicate to the Court that she either would not
or could not follow the instructions of her client. The balance which the Court must
do in these situations is on the one hand, we have a man who has been in jail for
almost two years. We have a case that has been on this Court’s docket for almost
two years, and for [the Defendant], on the other side of that coin is [the Defendant’s]
desire to have the attorney that he would feel more comfortable with. Well, the tail
doesn’t wag the dog, and if this Court were to allow [the Defendant] to select yet a
third attorney because of either threats he has made or letters he has written, then the
precedent would be set throughout all the courts of this land that all they would need
to do if they weren’t satisfied with the lawyer that was appointed to them is call them
dirty names and write a dirty letter or threaten to turn them in to the Board, and the
Judge is going to turn around and appoint somebody else. That would reek utter and
total chaos with the court system. . . . this Court feels that this balance certainly goes
to denying the pro se motion to appoint new counsel, denying the motion to withdraw
as counsel. Given the fact this case has been so old, given the fact that the public


                                           -9-
       defender’s office says they are ready, although not necessarily willing, to pursue the
       defense as the defendant has instructed, but they are capable and may pursue that
       defense, the [D]efendant’s motion as well as the motion of the public defender’s
       office are denied.

         In this case, the Defendant clearly showed his mistrust of his trial counsel, however, he did
not demonstrate that his counsel was failing to perform in the Defendant’s best interest, had a
conflict of interest, or was otherwise unable to discharge the task of representing the Defendant. The
Defendant has offered no evidence that counsel did not advise him fairly or honestly or that counsel
was not prepared to proceed with his trial. Although the tension between the Defendant and counsel
was apparent, communication between the Defendant and counsel continued, and counsel stated that
she was able and willing to proceed with his trial. We cannot conclude that the trial court abused
its discretion by denying the Defendant’s motion for appointed counsel to withdraw. Further, the
Defendant has not presented any evidence that the court’s refusal to change his attorney resulted in
prejudice to him. Accordingly, we conclude that this issue is without merit.

                                          III. Conclusion

       In accordance with the foregoing reasoning and authorities, we affirm the Defendant’s
conviction and sentence.


                                                       ___________________________________
                                                           ROBERT W. WEDEMEYER, JUDGE




                                                -10-